Digitally signed by
                       Illinois Official Reports                          Reporter of Decisions
                                                                          Reason: I attest to the
                                                                          accuracy and integrity
                               Appellate Court                            of this document
                                                                          Date: 2016.09.20
                                                                          09:35:02 -05'00'




                     In re S.W.N., 2016 IL App (3d) 160080



Appellate Court   In re S.W.N., a Minor (The People of the State of Illinois,
Caption           Petitioner-Appellee, v. S.W.N., Respondent-Appellant).


District & No.    Third District
                  Docket No. 3-16-0080


Filed             July 13, 2016


Decision Under    Appeal from the Circuit Court of Bureau County, No. 15-JD-30; the
Review            Hon. Marc P. Bernabei, Judge, presiding.



Judgment          Vacated in part and reversed in part.
                  Cause remanded.



Counsel on        Michael J. Pelletier and Jay Wiegman, both of State Appellate
Appeal            Defender’s Office, of Ottawa, for appellant.

                  Geno J. Caffarini, State’s Attorney, of Princeton (Mark A. Austill, of
                  State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                  People.

                  Eric M. May, of Princeton, guardian ad litem.



Panel             JUSTICE LYTTON delivered the judgment of the court, with opinion.
                  Justices Holdridge and McDade concurred in the judgment and
                  opinion.
                                              OPINION

¶1       Respondent, S.W.N., appeals from his adjudication for delinquency based on the offense of
     criminal sexual assault. Respondent argues that his confession, which was admitted at trial,
     should have been suppressed because he did not knowingly and intelligently waive his
     Miranda rights. We vacate the trial court’s adjudication of delinquency, reverse its order
     denying respondent’s motion to suppress his confession, and remand the matter for further
     proceedings.

¶2                                                FACTS
¶3        The State filed a petition for adjudication of wardship in which it alleged that respondent, a
     minor, was delinquent in that he had committed the offense of criminal sexual assault (720
     ILCS 5/11-1.20(a)(1) (West 2014)). Specifically, the petition alleged that respondent
     “knowingly committed an act of sexual penetration by the use of force or threat of force by
     holding B.L. against a wall and placing his penis into the vagina of B.L.” Respondent
     subsequently filed a motion to suppress statements, arguing that due to a mental deficiency he
     “was not able to sufficiently comprehend his rights per Miranda v. Arizona, 384 U.S. 436
     (1966).”
¶4        At the hearing on respondent’s motion, Officer Christopher Erickson of the Princeton
     police department testified that he was a certified juvenile officer. At approximately 3:30 p.m.
     on August 11, 2015, Erickson drove to respondent’s house in order to interview respondent
     about an alleged sexual assault that had taken place in the bathroom area of Alexander park the
     previous night. Once there, Erickson met with respondent and respondent’s mother. He told
     them that he was investigating a sex crime. Erickson asked respondent’s mother for permission
     to interview respondent at the police department, and she granted him permission. Erickson
     explained to her that she could accompany respondent for the interview, but she declined,
     telling Erickson to “just take him.”
¶5        Erickson testified that he and respondent made small talk on the way to the police
     department. He did not testify as to what type of vehicle he drove, where respondent sat in the
     vehicle, or whether respondent was restrained in any way. Erickson testified that though he did
     not place respondent under arrest, he believed he had probable cause to do so at that point.
     Once at the police department, Erickson asked respondent’s permission to record the
     interview, then activated the recording device. Erickson testified that he “[a]dvised
     [respondent] that he was there on his own accord and also advised him of his Miranda rights.”
     The recording of Erickson’s interview with respondent was then played in open court.
¶6        The video recording begins with Erickson—who appears to be the only other person in the
     interrogation room—telling respondent: “Okay [respondent], I want you to understand
     something, okay. You came out to the police department with me willingly today, correct?
     Like, I didn’t tell you you had to come, okay?” Respondent nods as Erickson is speaking. “You
     understand that you’re free to leave, okay. If you don’t want to talk to me, you don’t have to
     talk to me. You remember how we got in here, okay? Just—at any time if you don’t want to
     talk to me—if I ask you a question you don’t want to answer, you don’t have to answer it.”
     Respondent continues to nod along, repeating “yeah” on occasion as Erickson speaks.



                                                  -2-
¶7         Erickson then explains to respondent that he is going to read him his Miranda rights, which
       Erickson describes to respondent as “a statement of [his] constitutional rights.” Erickson sets a
       piece of paper and pen on the table in front of respondent and states:
               “You’re not under arrest, okay? I want you to understand that, okay? I’m just asking
               you some questions. You have the right to remain silent. You understand what that
               means, okay? [Respondent nods his head rapidly]. Like I said, you don’t have to
               answer all my questions. Could I just have you put your initials right here by number
               one, saying you understand that? [Erickson points to paper.] Not saying that—”
       Respondent then looks up at Erickson, cutting him off midsentence to ask: “In cursive, or—?”
       to which Erickson replies: “However you want to sign your initials, bud.” Respondent then
       signs his whole name, while Erickson tells him: “You don’t have to write your whole name,
       just your initials.”
¶8         Erickson then continues through the list of rights, reading each right a second time in
       slightly different words. For example, Erickson states: “Anything you say may be used against
       you. Okay, so anything you say could be used against you in court. You understand that?
       Okay.” Respondent nods his head rapidly as Erickson asks if he understands. Respondent
       continues to nod in agreement each time Erickson reads and rereads a right. Finally, Erickson
       reads: “I understand what my rights are and am willing to talk. Is that true? I mean are you
       willing to talk to me?” Respondent nods affirmatively, at which point Erickson sets the pen
       down and says “Okay, go ahead and sign your name on that right there for me if you would
       please.” Erickson explains again: “You’re not under arrest. You know, if you want to shut this
       down at any time, feel free to do so.” Respondent nods throughout that statement.
¶9         Erickson begins the interview by asking open-ended questions, but approximately 10
       minutes into the interview he shifts almost exclusively to leading questions. Throughout the
       interview, Erickson accuses respondent of not being truthful. Respondent denies any
       misconduct through most of the interview, but his story evolves until he ultimately makes
       incriminating statements. Early in the interview, respondent mentions that he played on the
       Special Olympics basketball team at his high school. Erickson makes no response to that
       statement. At one point in the interview, respondent volunteers that he had twice been to teen
       court—once for a curfew violation and once for stealing a lawnmower. Throughout the
       interview, respondent speaks slowly and has a vacant expression on his face. The recording
       spans a total of 50 minutes, which includes a break in which respondent is given a bottle of
       water. The actual interview lasts approximately 43 minutes.
¶ 10       Erickson testified that after the interview, he informed respondent that he would be placed
       under arrest. Erickson notified respondent’s mother, who then came to the police department.
¶ 11       The State introduced into evidence the Miranda waiver form that respondent is seen
       signing in the interview video. The form reads: “Before any questions are asked of you, you
       should know,” then lists four rights. Respondent’s name is printed in the blank space between
       the introductory sentence and the rights themselves. Respondent’s signature appears at the
       bottom of the form.
¶ 12       On cross-examination, Erickson elaborated on his training as a juvenile officer. He
       explained that in his role as a juvenile officer he is tasked with making sure an interviewee
       understands his or her constitutional rights. Erickson testified that if a person did not
       understand their rights, he was trained to “explain it in a different way that perhaps they may.
       The point of the class was that children of younger ages are developmentally different than

                                                   -3-
       adults.” Erickson affirmed that these special steps are necessary because children are not as
       knowledgeable and understanding as adults. He agreed that as a juvenile officer, his duty was
       to “look out for” the welfare and best interests of the minor.
¶ 13       Erickson testified that he had no contact with respondent prior to meeting him at his house.
       Nothing in his interactions with respondent during the car ride to the police department
       provided Erickson with any indication as to respondent’s education level or cognitive ability.
       He did not ask respondent any questions regarding respondent’s cognitive abilities or
       intelligence quotient (IQ) level. Erickson agreed that the manner in which he read the Miranda
       warnings to respondent was the same manner as he would read them to adults of average
       intelligence. Erickson acknowledged that he read the Miranda warnings to respondent “with
       very little explanation of what they mean.”
¶ 14       Erickson testified that respondent’s statement regarding the Special Olympics “led
       [Erickson] to believe that [respondent] had somewhat of diminished cognitive function.”
       Erickson did not ask respondent about his cognitive impairment because he didn’t “know that
       [respondent] would have been able to answer that question.” Erickson testified that knowing
       an interviewee to be in the “extremely low range in regards to mental abilities” would not
       affect the way he read Miranda warnings to that person and that he would read the rights to that
       person in the same way he would to any adult. On redirect examination, Erickson testified that
       respondent appeared to be understanding the Miranda warnings as Erickson read them.
¶ 15       The State called as its next witness Dr. Patricia Grosskopf, an expert in the field of forensic
       psychology. She testified that she performed three tests on respondent as a part of a cognitive
       ability examination: the Weschler Intelligence Scale for Children, Fifth Edition, Integrated
       (WISC-V); the Bender Gestalt II Perception Test (Bender Test); and the Trail Making Test
       Part A and B (Trails Test).
¶ 16       Grosskopf testified that respondent scored a 70 on the WISC-V, indicative of “extremely
       low intellectual function.” She characterized the score as an IQ of 70. Following her
       examination of respondent, Grosskopf filed a report, which was entered into evidence. The
       report clarified that respondent scored in the second percentile on the WISC-V, meaning that
       he performed better than approximately 2 out of 100 peers. His score on the verbal
       comprehension index, which measured his “ability to use word knowledge, verbalize
       meaningful concepts, and reason with language-based information,” was in the tenth
       percentile, or the low-average range. Respondent’s score on the fluid reasoning index, which
       measured his “logical thinking skills and his ability to use reasoning to apply rules,” was in the
       0.1 percentile, or the extremely low range. Respondent’s weakest area of performance was the
       working memory index, which measured his “attending, concentration, and mental control.” In
       summary, the report concluded, in part, that respondent “present[ed] with limited
       concentration and although he may present as focused, internally he is not.” For treatment,
       Grosskopf recommended: “Having [respondent] relay back information to assure that he is on
       task will be imperative for success. This should be consistently done, as [respondent] can give
       the impression he is focused, when in fact he is not.” Grosskopf also recommended:
       “Information presented to [respondent] should be done so clearly, repetitively, and
       consistently.”
¶ 17       Grosskopf testified that the Bender Test and Trails Test measure executive function.
       Respondent scored in the normal range on those tests, indicating no impairment in executive
       functioning. Grosskopf explained that executive functioning controls “[t]he ability to plan and

                                                    -4-
       the ability to have or understand consequences to behavior.” Grosskopf’s report described the
       Bender Test as follows:
                    “[The Bender Test] is *** used to evaluate visual-motor functioning and visual
               perception skills ***. Scores on the test are used to identify possible organic brain
               damage and the degree maturation [sic] of the nervous system. The [Bender Test] is
               used to evaluate visual maturity, visual motor integration skills, style of responding,
               and reaction to frustration, ability to correct mistakes, planning and organizational
               skills, and motivation.”
       The same report described the Trails Test as follows:
               “The [Trails Test] is a neuropsychological test of visual attention and task switching. It
               consists of two parts in which the individual is instructed to connect a set of 25 dots as
               fast as possible, while still maintaining accuracy. It can provide information about
               visual search speed, scanning, speed of processing, mental flexibility, as well as
               executive functioning. It is also sensitive to detecting several cognitive impairments.”
       The report indicated that respondent’s time fell “within an acceptable range.”
¶ 18       When asked if she had an opinion regarding respondent’s ability to understand his Miranda
       rights, Grosskopf responded: “I don’t have the ability nor would I want to say if, during that
       interview [with Erickson], he would understand it.” Later, she said that she had not asked
       respondent about the Miranda warnings.
¶ 19       Grosskopf testified that she examined respondent over the course of nine hours and that
       “he had no problem comprehending” the testing. Based on her interaction with respondent,
       Grosskopf did not believe that respondent would automatically respond in agreement to a
       question that suggested the answer. Grosskopf testified that respondent did well on reading
       comprehension and that he would ask questions if he did not understand something. She
       opined that respondent would have understood the questions Erickson asked during the
       interview. Grosskopf testified that she “couldn’t give [respondent] a diagnosis of
       mental—well, mental retardation is the old terminology, but impaired extreme functioning.”
       Nothing from her examination of respondent or her review of Erickson’s interview led
       Grosskopf to believe that respondent’s statements were not made voluntarily, knowingly, or
       intelligently.
¶ 20       At the conclusion of the State’s case-in-chief, respondent moved for a judgment in his
       favor. The trial court denied respondent’s motion.
¶ 21       Respondent called as his first witness Andrew Puck, a driver’s education teacher at
       Princeton High School and respondent’s Special Olympics basketball coach for three years.
       Puck testified that he had given respondent driving lessons the previous spring. Respondent
       was in a separate class for “adaptive special needs kids” with a different instructor, however
       Puck was respondent’s instructor for the in-car lessons. Puck testified that he was unable to
       complete the required six hours of driving with respondent in the spring “because of
       [respondent] not functioning at a higher level.” They had planned to resume lessons in the fall.
¶ 22       Puck explained why respondent had difficulties in his driving lessons:
               “With [respondent], there are a lot of disconnects. And *** it has always been typical
               of [respondent] to where we would visit something, whether it is basketball or, you
               know, driving, and yes, yes, yes; I got it, coach; I got it. And 30 seconds later we are
               having to revisit that again.”

                                                   -5-
       Puck further described respondent’s struggles as “information overload to where we would
       have to really make things as simple as possible.” Puck described respondent as “a people
       pleaser,” testifying that respondent would “say whatever he possibly [could] to please you.”
       Puck testified that respondent tended to have a deference to authority figures and a short
       attention span.
¶ 23       Puck had the opportunity to review the video recording of Erickson’s interview with
       respondent. Puck opined that respondent did not understand what Erickson meant by the right
       to counsel. He also opined that respondent did not understand when Erickson told him that
       anything he said could be used against him in court. Puck opined that respondent did not
       understand what Erickson meant when he told respondent that a lawyer would be appointed if
       he could not afford one.
¶ 24       On cross-examination, Puck testified that he did not have a background in psychology. He
       testified that respondent was “more responsive” in one-on-one situations. He agreed that
       outside stimuli also affected respondent’s ability to understand driving lessons. Ultimately,
       however, respondent’s understanding was most affected by his mood on any given day. Puck
       agreed that to understand whether or not respondent actually understood Erickson, he would
       have to know what kind of day respondent was having.
¶ 25       Respondent’s next witness was Audrie Lundquist, a speech pathologist at Princeton High
       School. The court qualified Lundquist as an expert in speech pathology. Lundquist testified
       that she provided respondent with individual therapy sessions in speech and language at the
       high school. She met with respondent on a weekly basis.
¶ 26       Lundquist testified that she administered an expressive vocabulary test to respondent when
       he was 15 years old. In the test, respondent was shown a picture and tasked with giving a word
       for that picture. Respondent scored in the 0.1 percentile on the test, equivalent to a child aged
       seven years and five months. Lundquist also administered the Peabody Picture Vocabulary
       test, which measured respondent’s understanding of a word. Respondent’s results on this test
       placed him at an age level of 10 years and 9 months. Lundquist performed a third examination,
       testing “[h]ow [respondent] understands language when it is presented to him.” On a scale of
       0 to 150 on that test, respondent scored a 65. Lundquist testified that “[t]he normal range” was
       between 85 and 115.
¶ 27       Lundquist testified that multiple-step instructions were difficult for respondent and that
       repetition was helpful for him. Lundquist also found it helpful to have respondent repeat back
       instructions in his own words.
¶ 28       Lundquist had the opportunity to review the video recording of respondent’s interview
       with Erickson. She opined that respondent would understand the sentence “you have the right
       to remain silent” but would not be able to apply his understanding. “That’s the difference there
       where [respondent] understands the sentence because he has heard it over and over again; we
       all have. But to not—if he asks a question, for him to think I don’t have to answer that, he
       wouldn’t be able to act on that.” Lundquist further opined that respondent did not knowingly,
       intelligently, and voluntarily waive his right to have a lawyer appointed for him. She offered
       that the only word respondent would have understood was the word “free.”
¶ 29       On cross-examination, Lundquist elaborated on the distinction between understanding the
       words in a sentence and being able to apply the concept. She explained that the speech and
       language component was distinct from the ensuing cognitive functions. Lundquist admitted
       that she did not perform cognitive tests and that she did not rely upon them in her own testing.

                                                   -6-
       She admitted that respondent’s cognitive ability could impact her previous answers regarding
       respondent’s understanding of the Miranda warnings. Lundquist performed her testing from
       mid-November to early December 2013, approximately 21 months prior to the incident in
       question. She would not expect respondent’s scores to decrease but allowed that scores can
       improve over time. Her last contact with respondent was in May 2015 for approximately 30
       minutes per week.
¶ 30       Upon examination from the trial court, Lundquist testified that respondent scored an 83 on
       a receptive vocabulary test, which was considered a strength for respondent because it was just
       two points shy of the low-normal threshold of 85. Lundquist explained that that test measured
       respondent’s strengths with individual words but that language as a whole was more
       complicated. When asked by the trial court to put her testimony in the context of the Miranda
       warnings, Lundquist explained that respondent would understand each word in “you have the
       right to remain silent” but that he likely did not fully understand the concept.
¶ 31       Respondent next called Patricia Marquis, a special needs teacher at Princeton High School.
       She was respondent’s case manager and interacted with him on a daily basis, both before and
       after school. She also saw him every other day in personal communication and American
       history skills classes. She also spent some lunch periods with him. Marquis testified that his
       reading and math abilities were higher than some students in the special education classroom,
       but his ability to concentrate was lower than many students in that classroom.
¶ 32       With regard to instructing respondent, Marquis testified that respondent “needs to be
       redirected quite often because his attention span is very short and limited.” Marquis testified
       that she would ask respondent to explain in his own words what they had been discussing. She
       would also ask him to break things down into steps.
¶ 33       Marquis testified that respondent had previously indicated he understood instructions when
       he actually did not. Marquis explained that this tendency was due to respondent’s desire to
       please people. She went on to testify that “you have to further query him about, you know,
       what you are asking to make sure that he understands it.” Marquis observed that respondent
       would “shake his head yes” to indicate he understood something when he actually did not
       understand. She expounded:
                “And then I would have to—then I would often times ask him a little bit more to make
                sure, because a head shake to me doesn’t indicate to me that he understands the
                material. So I would ask him further or a little more deeply, you know, what he does
                know or what he doesn’t know to answer the question.”
       Marquis testified that respondent “reads much better than he understands what he is reading
       ***. He reads the words much better than really comprehending what they mean.”
¶ 34       Marquis had also reviewed the recording of the interview between respondent and
       Erickson. She believed that respondent did not understand all of the questions Erickson asked.
       Marquis opined that respondent would understand the words in you have “the right to remain
       silent.” She continued: “Whether he understands the broad scope of all of it, I’m not sure about
       that.” Marquis elaborated:
                    “He knows the definition of a word. He knows the vocabulary of the word, but then
                how that affects him or how that—the understanding of what he is saying, I’m not sure
                that he would have understood all of that, if that is clear. He knows what a word means
                but not necessarily what the whole scope of it would mean to him.”


                                                  -7-
¶ 35       When asked whether respondent would understand what the right to an attorney meant,
       Marquis responded: “He knows what the word right means. He knows what the word attorney
       means. But I’m not sure he would understand the language of all of that, what that really means
       to him.” She testified similarly as to respondent’s right to have counsel appointed for him. She
       did not believe respondent would understand the word “waiver” or what it meant to waive his
       rights. Marquis testified that she would have asked respondent more follow-up questions had
       she been in Erickson’s shoes. She admitted that she knew to ask more questions from her three
       years of knowing respondent. She knew that respondent’s first answer is frequently incorrect
       and merely his attempt to tell her what he thinks she wants to hear.
¶ 36       In watching the video recording, Marquis observed that respondent was trying to please
       Erickson by providing the answers Erickson sought. She also noted that the evolution of
       respondent’s answers over the course of the interview was similar to her own experiences with
       respondent when he was in trouble. She testified: “It is a process you go through with him to
       get to the real truth ***.”
¶ 37       On cross-examination, Marquis testified that she had seen improvement from respondent
       over the previous two years. Marquis agreed that respondent would know what was meant by
       “you are free to go home.” Marquis testified that respondent would benefit from being told
       something while being shown the same thing contemporaneously. She reiterated that she did
       not believe respondent understood the things Erickson said to him in the video. Marquis agreed
       that outside distractions would also impair respondent’s understanding.
¶ 38       On redirect examination, Marquis testified that reading comprehension was one of
       respondent’s areas of deficit. She testified that each of respondent’s classes at Princeton High
       School was a special needs class.
¶ 39       Respondent’s final witness was Paul Muskopf, who the trial court qualified as an expert in
       school psychology. Muskopf had taken part in respondent’s most recent 3-year reevaluation in
       February 2014, approximately 19 months before the incident in question. Muskopf had
       reviewed the video recording of respondent’s interview with Erickson. He testified that
       respondent would likely have understood the words “you have the right to remain silent,” but
       he believed that “it would be hard for [respondent] to understand the implications of waiving,
       or whatever action he took on Miranda rights, that he would understand the implications of
       doing that.”
¶ 40       In regard to the warning “anything you say may be use against you,” Muskopf again opined
       that respondent likely understood the words, but not how they applied to him. When asked if
       respondent would have been capable of knowingly and voluntarily waiving that right,
       Muskopf responded: “I think it’s possible that [respondent] may have understood them, but I
       think there’s a greater probability that he would have not understood, when he waived those
       rights, what that implied.” Muskopf’s testimony was similar in regard to respondent’s right to
       have an attorney present. Muskopf did opine, however, that respondent would understand the
       words and application of a lawyer being provided for free.
¶ 41       In regard to his 2014 evaluation of respondent, Muskopf testified that respondent’s basic
       reading skills—what Muskopf described as “his ability to look at words and be able to
       pronounce and sound the words out”—was at approximately a ninth grade level, a level higher
       than Muskopf had anticipated. Respondent’s reading comprehension, however, was at a fourth
       grade level. Muskopf could not opine on respondent’s ability to understand what was told to
       him verbally and suggested Lundquist would have a better understanding of respondent’s

                                                  -8-
       expressive language skills. Muskopf’s testing indicated that on November 25, 2013,
       respondent had a full-scale IQ of 68. A similar test administered two years earlier—when
       respondent was 12 years and 4 months old—yielded an IQ score of 58 for respondent, which,
       according to Muskopf, “would be considered a moderate rate of mental retardation.”
¶ 42       On cross-examination, Muskopf testified that the 10-point difference between the two
       earlier IQ tests fell “within [the] range of confidence.” He testified that IQ scores do change
       over time and that such scores are less reliable the younger a person is. He also testified that
       “it’s difficult for [respondent] oftentimes to follow a conversation and to give an appropriate
       answer.”
¶ 43       Following arguments, the trial court found that respondent was not in custody during his
       interview with Erickson and that Erickson was therefore not required to deliver the Miranda
       warnings. In support of this conclusion, the trial court relied primarily on the fact that
       respondent had been told repeatedly that he was free to leave. The court also pointed out that
       respondent had never been handcuffed or restrained in any way, Erickson had never drawn or
       brandished a weapon, and there was apparently only one officer interrogating respondent. The
       court further noted that there had been no formal indicia of arrest, such as fingerprinting or
       booking. The court also found it relevant that respondent “wasn’t inexperienced with the
       police,” referencing respondent’s two experiences with teen court. Though Erickson had
       delivered Miranda warnings, the court commented that law enforcement should be encouraged
       to provide the Miranda warnings whether a suspect is in custody or not, opining that such a
       tactic was “better safe than sorry.” The court further found that there was no indication of any
       sort of coercion on Erickson’s part and that respondent’s statements were purely voluntary.
¶ 44       The court proceeded to find that even if respondent was in custody such that the Miranda
       warnings would be required, those warnings were properly delivered, and respondent
       knowingly and intelligently waived the rights therein. The court repeatedly acknowledged that
       respondent had a diminished capacity, at one point stating: “There is a limited intellectual
       ability, there’s no doubt about it.” The court further acknowledged that “there was an absence
       of a parent or other concerned adult” at respondent’s interview. This included a deprivation of
       the presence of a juvenile officer, as Erickson could not serve as interrogator and juvenile
       officer simultaneously. The court found that these factors, however, were outweighed by a
       number of other factors that suggested respondent’s waiver was knowing and voluntary. In
       particular, the trial court found that Erickson’s delivery of the Miranda warnings was more
       than satisfactory. The court stated that the information in the warnings “was presented clearly
       and repetitively and consistently. And there were clear guidelines and consequences conveyed
       ***.” Moreover, the court found that Erickson “took great care” in advising respondent of his
       rights. The court commented that Erickson “went considerably farther than just a mere
       ritualistic recital of the Miranda warnings.”
¶ 45       In regard to respondent’s diminished capacity, the court found that the factors of age and
       intelligence “weigh in favor of both sides.” The court stated:
                “[Grosskopf] testified that his learning disability did not appear to significantly affect
                his functional communication skills.
                    We have some conflicting evidence on that point, but I am most persuaded
                ultimately that it did not appear to significantly affect his functioning communication
                skills insofar as ability to understand and waive Miranda and make a voluntary
                statement.”

                                                    -9-
¶ 46        The court also put great emphasis on the video recording of the interview, finding the
       suggestion that respondent did not understand his rights was belied by the video. The court
       found that respondent appeared relatively calm, “appear[ed] to understand the situation,” and
       was able to provide clear answers to Erickson’s questions. The court found that respondent’s
       repeated nods “constituted a full acknowledgment of his rights in context.” On that point, the
       court noted: “[H]e is nodding emphatically, as he always does when it’s clear that he
       understands what is going on.” Further, the court stated: “I saw a kid in that video that was very
       focused. He was with Officer Erickson every step of the way.”
¶ 47        The court also discussed respondent’s experience with teen court as well as its finding that
       respondent possessed “street smarts.” Though the court acknowledged that “[t]here [was] no
       evidence that [respondent] has ever been exposed to Miranda warnings before, and I don’t
       assume he was just because he was arrested because there would have to be evidence of that,”
       it nevertheless referenced respondent’s teen court experiences and his “street smarts” no fewer
       than 10 times in delivering its ruling. In going through each Miranda right, and discussing
       whether respondent would have understood how they applied to him, the court repeated twice:
       “we have the teen court experience.”
¶ 48        With respect to the witnesses at the hearing, the court found that the tests performed by
       Grosskopf, on balance, “support[ed] the State’s position.” In particular, the court pointed out
       that respondent’s executive functioning and verbal comprehension were among his highest
       scores. The court noted that respondent “has difficulty with maintaining focus, listening and
       processing what others are saying to him,” but found that respondent was focused in the
       interview, crediting this in part to respondent’s “street smarts.” The court also gave weight to
       Erickson’s opinion that respondent had understood the Miranda warnings, finding that
       Erickson was “in a position to give his opinion, just like everybody else was.”
¶ 49        The court described respondent’s witnesses as “[a] long list of very impressive witnesses,
       good people, solid citizens, excellent in their job, heartfelt observations.” Referencing Puck’s
       testimony that respondent could lose focus as conversations wear on, the court pointed out that
       the Miranda warnings were delivered at the beginning of the interview. In regard to
       Lundquist’s testimony, the court found that Lundquist’s tests had been performed in 2013 and
       that two years is “a long, long time *** in the life of a 17-year-old, in terms of intellectual
       capacity, development, experience, learning.” In regard to Marquis’ testimony that respondent
       benefitted from repetition and from having things broken down for him, the court found that
       Erickson had done just that. The court pointed out again that respondent was focused “like a
       laser beam” during the interview. The court also noted that Marquis had testified that
       respondent was stronger with verbal instruction, and that he benefitted from one-on-one
       interactions with minimal distractions. The court found Erickson’s delivery of the Miranda
       warnings comported with these conditions.
¶ 50        The matter proceeded to a bench trial on December 14, 2015. Witnesses at trial included
       the alleged victim, as well as respondent testifying in his own defense. The parties stipulated to
       the video recording, as well as Erickson’s testimony. Regarding his Miranda rights,
       respondent testified that he did not understand what “anything he said could be used against
       him” meant. When asked what about that right he did not understand, respondent replied,
       “[t]he right of it.” Respondent also described a lawyer as “[s]omeone who works for the State.”
       Respondent testified that he did not have a right to have a lawyer with him during Erickson’s
       interrogation and only had the right to a lawyer afterwards. He further testified: “I didn’t really

                                                   - 10 -
       understand the part of that, like, you say intelligently and knowingly waive your rights.” On
       cross-examination, respondent testified: “I didn’t know that I didn’t have to answer
       [Erickson’s] questions and that.”
¶ 51       The court found respondent guilty of criminal sexual assault and adjudicated him
       delinquent. On January 25, 2015, the court sentenced respondent to the Department of Juvenile
       Justice for a term not to exceed 15 years or his 21st birthday, whichever comes first.
       Respondent’s motion to reconsider sentence was denied.

¶ 52                                            ANALYSIS
¶ 53       Respondent argues that the trial court erred in finding that he was not in custody during his
       interview and that Miranda warnings were therefore required. In turn, respondent argues that
       he did not knowingly and intelligently waive his Miranda rights. We find that respondent was
       in custody for fifth amendment purposes and that he did not knowingly and intelligently waive
       his Miranda rights.
¶ 54       In Miranda v. Arizona, the United States Supreme Court held that a person being
       questioned by law enforcement must first be advised “that he has a right to remain silent, that
       any statement he does make may be used as evidence against him, and that he has a right to the
       presence of an attorney, either retained or appointed.” Miranda, 384 U.S. at 444. The Miranda
       court further held that a “defendant may waive effectuation of these rights, provided the waiver
       is made voluntarily, knowingly and intelligently.” Id.
¶ 55       In Miranda, the Supreme Court held that advisement of one’s rights was only mandated in
       circumstances of custodial interrogation or “questioning initiated by law enforcement officers
       after a person has been taken into custody or otherwise deprived of his freedom of action in any
       significant way.” Id. In other words, where there is no custodial interrogation, neither the
       Miranda warnings nor knowing and intelligent waiver of the Miranda rights are mandated. See
       People v. Slater, 228 Ill. 2d 137, 159 (2008). Accordingly our analysis must begin with a
       determination as to whether respondent was in custody when he was interrogated by Erickson.

¶ 56                                             I. Custody
¶ 57       In determining whether a person was in custody for Miranda purposes, a reviewing court
       must determine whether, given the circumstances of interrogation, “ ‘a reasonable person
       [would] have felt he or she was not at liberty to terminate the interrogation and leave.’ ” People
       v. Braggs, 209 Ill. 2d 492, 506 (2003) (quoting Thompson v. Keohane, 516 U.S. 99, 112
       (1995)). Our supreme court has found that the proper test for such an inquiry is “what a
       reasonable person, innocent of any crime, would have thought had he or she been in the
       defendant’s shoes.” Id. Though the question of whether respondent was in custody is
       technically intermediate to the ultimate question of whether suppression is warranted, we
       review the issue de novo as a mixed question of law and fact. See id.
¶ 58       Factors relevant to determining whether statements were made in a custodial setting
       include:
               “(1) the location, time, length, mood, and mode of the questioning; (2) the number of
               police officers present during the interrogation; (3) the presence or absence of family
               and friends of the individual; (4) any indicia of a formal arrest procedure, such as the
               show of weapons or force, physical restraint, booking or fingerprinting; (5) the manner


                                                   - 11 -
                by which the individual arrived at the place of questioning; and (6) the age,
                intelligence, and mental makeup of the accused.” Slater, 228 Ill. 2d at 150.
       Our supreme court has also found the reading of the Miranda warnings to be a factor relevant
       to a custody analysis, noting that the warnings “might be perceived by a suspect as an
       indication that he is under arrest.” People v. Melock, 149 Ill. 2d 423, 438 (1992). Moreover, the
       United States Supreme Court has found that the interrogating officer’s subjective beliefs of the
       suspect’s guilt, if disclosed to the suspect, can be indicative of custody. Stansbury v.
       California, 511 U.S. 318, 324-25 (1994); see also People v. Brown, 136 Ill. 2d 116, 125 (1990)
       (listing “the extent of knowledge of the officers and the focus of their investigation” as a factor
       relevant to custody inquiry).
¶ 59        In Braggs, our supreme court clarified that the reasonable person standard for custody
       inquiries must take into account the age and mental capabilities of the person being questioned.
       Braggs, 209 Ill. 2d at 507-09. The Braggs court reasoned that the factors of age, intelligence,
       and mental makeup are “analytically intertwined” with the reasonable person standard. Id. at
       507. As the court stated, in pertinent part:
                “If *** we are concerned with what a reasonable person ‘in the defendant’s shoes’
                [citation] would have thought about his or her freedom of action, the reasonable person
                we envision must at least wear comparable footwear; otherwise, we ought to simply
                abandon the legal charade that the defendant’s characteristics, perspective and
                perception matter at all.” Id. at 508 (quoting People v. Lucas, 132 Ill. 2d 399, 418
                (1989)).
¶ 60        The Braggs court first expounded on this reasoning in regard to the age of a defendant. Id.
       at 508-09. The court began by pointing out “the now firmly established legal principle” that
       juvenile defendants are generally more susceptible to police coercion and that this
       susceptibility must be taken into account when establishing procedural safeguards attendant to
       custodial interrogation. Id. at 509; see, e.g., Haley v. Ohio, 332 U.S. 596, 599 (1948). Relying
       on the Ninth Circuit case of Alvarado v. Hickman, 316 F.3d 841 (9th Cir. 2002), the Braggs
       court found that this logic extended to the initial custody analysis: “ ‘If a juvenile is more
       susceptible to police coercion during a custodial interrogation, then the same juvenile is also
       more susceptible to the impression that he is, in fact, in custody in the first instance.’ ” Braggs,
209 Ill. 2d at 509 (quoting Alvarado, 316 F.3d at 8431).
¶ 61        The Braggs court found that the above reasoning extended with equal force to defendants
       with mental impairments. Id. at 510. The court declared: “The same rationale that requires
       modification of the reasonable person standard to take into account the general characteristics
           1
             After our supreme court issued its decision in Braggs, the United States Supreme Court reversed
       the Ninth Circuit’s decision in Alvarado, finding that “[the Supreme Court’s] opinions applying the
       Miranda custody test have not mentioned the suspect’s age, much less mandated its consideration.”
       Yarborough v. Alvarado, 541 U.S. 652, 666 (2004). The precise ground for reversal in that case was
       that the habeas court had extended a rationale, rather than applying a clearly established legal principle,
       in violation of federal statute. Id. at 666-67. In any event, the Illinois Supreme Court has consistently
       found—both before and after the Supreme Court’s decision in Alvarado—that age, intelligence, and
       mental makeup are factors to be considered in the custody analysis. E.g., Lucas, 132 Ill. 2d at 417;
       Slater, 228 Ill. 2d at 150; see also California v. Ramos, 463 U.S. 992, 1013-14 (1983) (“It is elementary
       that States are free to provide greater protections in their criminal justice system than the Federal
       Constitution requires.”).

                                                       - 12 -
       of juveniles also militates in favor of such a modification where the mentally retarded are
       concerned.” Id. In other words, just as the mentally impaired are more susceptible to police
       coercion, they are more susceptible to the impression that they are in custody. Id. at 511.
¶ 62       Under the circumstances of Erickson’s interrogation of respondent, a reasonable person of
       respondent’s age and mental capabilities would not have felt free to terminate the interrogation
       and leave. In reaching this conclusion, we recognize that Erickson testified that respondent was
       not formally placed under arrest and that Erickson repeatedly told respondent before the
       interrogation that he was free to leave at any time. An officer’s informing a defendant that he is
       free to leave, however, is only one factor in our analysis. See, e.g., People v. Smith, 150 Ill.
       App. 3d 524, 526 (1986) (defendant found to be in custody despite officer’s repeated warnings
       that she was not under arrest and was free to leave). In the present case, the many factors
       weighing in favor of custody contradict Erickson’s statements.
¶ 63       The interrogation here took place in a small room at the Princeton police department in the
       middle of the day. The interrogation lasted approximately 43 minutes. The testimony
       presented at the suppression hearing regarding respondent’s inability to focus suggests that this
       comparatively short time period likely had a unique effect upon respondent. More importantly,
       the substance and mode of Erickson’s questions surely indicated to respondent that Erickson
       was not merely searching for more information but that respondent was Erickson’s one and
       only suspect. See Braggs, 209 Ill. 2d at 512 (“[E]ven a mentally retarded suspect might well
       have regarded herself as [a suspect] after [the officer] had expressed disbelief of her version of
       events and had asked her to take a polygraph examination.”). Erickson repeatedly and
       consistently expressed his disbelief in respondent’s version of events until respondent
       subsequently changed his declaration of innocence to agree with Erickson’s version of events.
¶ 64       Also Erickson drove respondent from respondent’s home to the police department. Though
       no evidence was presented regarding the type of car Erickson drove, or whether respondent sat
       in the front or backseat of that car, Erickson was respondent’s transportation. Though Erickson
       assured respondent that he was free to get up and leave at any point, it is unclear where
       respondent could go or how he would get there.
¶ 65       Further, though respondent was not subjected to such formal indicia of arrest as booking or
       fingerprinting, he was read his Miranda rights. While the trial court suggested that a “better
       safe than sorry” approach is ideal when it comes to the Miranda warnings, it is well-settled that
       the reading of the warnings is itself an indicator of custody. See Melock, 149 Ill. 2d at 438. This
       factor should apply with even greater force where the suspect is a juvenile with cognitive
       impairments. In such cases, years of cultural exposure to the Miranda rights being read
       contemporaneously to an arrest are more likely to undermine the officer’s own declaration that
       the suspect actually was not under arrest.
¶ 66       It is also notable that respondent was not accompanied by a concerned adult at any point,
       either on the ride to the police department or during the interrogation. Though the State points
       out that respondent’s mother declined an invitation to accompany respondent at the
       interrogation, neither the invitation nor the mother’s seeming indifference are probative as to
       whether respondent felt free to leave the interrogation room. We find this factor particularly
       compelling here, as a juvenile with cognitive impairments could surely have benefitted from a
       concerned adult equipped to explain the situation to respondent. Cf. Braggs, 209 Ill. 2d at
       511-12 (finding custody even where mentally impaired suspect was accompanied by a


                                                   - 13 -
       concerned adult who “acted as a translator of sorts and actually facilitated the police
       interrogation”).
¶ 67       Finally, respondent’s age, intelligence, and mental makeup in general indicate that a
       reasonable person of those attributes would not have felt free to leave the interrogation room.
       At age 17, respondent, of course, “is on the older end of the juvenile scale.” People v.
       Murdock, 2012 IL 112362, ¶ 44. His age, however, must be considered in light of his
       intelligence and mental capabilities. To this point, the trial court found that “[t]here is a limited
       intellectual capacity, there’s no doubt about it.” The record overwhelmingly supports this
       finding. Respondent’s IQ was most recently measured to be 70, and it was measured to be 68
       less than two years earlier. Respondent’s scores on the individual sections of the WISC-V were
       consistently in the extremely low percentiles. Each of his classes at Princeton High School was
       a special needs class, and he played on the Special Olympics basketball team. Moreover, the
       video recording of the interrogation shows respondent laboring under some sort of cognitive
       impairment. See infra ¶ 86.
¶ 68       Considering respondent’s intellectual limitations along with the factors listed above, we
       find that respondent was subjected to a custodial interrogation and that the Miranda warnings
       were therefore required. See Slater, 228 Ill. 2d at 159.

¶ 69                      II. Knowing and Intelligent Waiver of Miranda Rights
¶ 70       A defendant’s incriminating statements will be deemed inadmissible at trial unless the
       State proves by a preponderance of the evidence that the defendant validly waived his Miranda
       rights. In re W.C., 167 Ill. 2d 307, 327 (1995). Our supreme court has explained what
       constitutes a valid waiver:
               “To be valid, the waiver must reflect an intentional relinquishment or abandonment of
               a known right or privilege. The accused must possess a full awareness of both the
               nature of the right being abandoned and the consequences of the decision to abandon it.
               [Citation.] To waive rights intelligently and knowingly, one must at least understand
               basically what those rights encompass and minimally what their waiver will entail. The
               mental state that is necessary to validly waive Miranda rights involves being cognizant
               at all times of the State’s intention to use one’s statements to secure a conviction and of
               the fact that one can stand mute and request a lawyer.” Id. at 327-28.
¶ 71       The obligation of the State to prove that a waiver was knowing and intelligent was
       described by the Miranda court as a “heavy burden.” Miranda, 384 U.S. at 475. Courts will
       “ ‘indulge every reasonable presumption against waiver’ of fundamental constitutional rights.”
       Johnson v. Zerbst, 304 U.S. 458, 464 (1938) (quoting Aetna Insurance Co. v. Kennedy ex rel.
       Bogash, 301 U.S. 389, 393 (1937)). “Once the State has established its prima facie case, the
       burden shifts to defendant to show that his waiver was not knowing, intelligent or voluntary.”
       People v. Reid, 136 Ill. 2d 27, 51 (1990).
¶ 72       “Whether a waiver is knowing and intelligent is determined by the particular facts and
       circumstances of the case, ‘including the background, experience, and conduct of the
       accused.’ ” Braggs, 209 Ill. 2d at 515 (quoting Johnson, 304 U.S. at 464). It is well-settled that
       special care must be taken to ensure that a juvenile’s Miranda waiver is knowing and
       intelligent. See People v. Wipfler, 68 Ill. 2d 158, 171 (1977) (“[S]pecial care must be taken
       when determining the voluntariness of a minor’s waiver of rights.”); Murdock, 2012 IL
112362, ¶ 24 (“Because defendant was a juvenile, greater care must be taken to ensure that the

                                                    - 14 -
       statements were not the result of fright, ignorance of rights, or adolescent flights of fantasy.”).
       As the Braggs court explained, this “special care” requirement extended to defendants with
       cognitive impairments:
                “[I]t is generally recognized that the mentally retarded are considered more susceptible
                to police coercion or pressure than people of normal intellectual ability, they are
                predisposed to answer questions so as to please the questioner rather than to answer
                accurately, they are more likely to confess to crimes they did not commit, they tend to
                be submissive, and they are less likely to understand their rights.” Braggs, 209 Ill. 2d at
                514.
¶ 73        By way of reference, we note that section 1-116 of the Mental Health and Developmental
       Disabilities Code previously defined mental retardation as “significantly subaverage general
       intellectual functioning which exists concurrently with impairment in adaptive behavior and
       which originates before the age of 18 years.” 405 ILCS 5/1-116 (West 2010). Effective
       January 1, 2012, the term “mental retardation” was replaced by the term “intellectual
       disability,” while the definition remained the same. 405 ILCS 5/1-116 (West 2012). Mental
       retardation has been described as requiring an IQ of less than 70 (see People v. Daniels, 391 Ill.
       App. 3d 750, 754 (2009)) and of less than 75 (see People v. Jones, 2014 IL App (1st) 120927,
       ¶ 59). The Braggs court’s use of the term “mentally retarded” was referring generally to
       persons below a range of “normal intellectual ability.” Braggs, 209 Ill. 2d at 514. In other
       words, the court gave no indication that, for example, a defendant with an IQ of 69 would
       require special care while a defendant with an IQ of 71 would not require such care. Thus,
       while a medical diagnosis of intellectual disability or mental retardation is relevant, it is not
       strictly necessary to a determination that a defendant’s mental makeup warranted special care.
       In the present case, it is undisputed that respondent suffered from, in the trial court’s words, a
       “limited intellectual capacity.” See supra ¶ 67.
¶ 74        The overwhelming weight of the evidence in the present case warrants a finding that
       respondent did not knowingly and intelligently waive his Miranda rights. Initially, we note that
       Erickson provided very little explanation to respondent as to what his rights entailed. With the
       exception of respondent’s right to remain silent, which Erickson repeated in various forms,
       such as telling respondent he did not have to answer questions, the only explanation Erickson
       provided was to repeat the warning using slightly different wording. The trial court’s finding
       that Erickson had taken great care and gone beyond a ritualistic recitation, was against the
       manifest weight of the evidence. See People v. Hackett, 2012 IL 111781, ¶ 18 (reversal of a
       trial court’s findings of fact is warranted when those findings are against the manifest weight of
       the evidence). Indeed, Erickson himself testified that he had delivered the warnings in the same
       fashion he would to an adult of average intelligence. Erickson agreed that he had read the
       Miranda warnings to respondent “with very little explanation of what they mean,” falling short
       of the “special care” required in taking confessions from juveniles and intellectually impaired
       individuals. See Braggs, 209 Ill. 2d at 514.
¶ 75        Moreover, each of respondent’s four witnesses testified in some form that respondent was
       either unable to understand his Miranda rights or unable to understand what waiver of those
       rights entailed. The trial court commented that those witnesses were “very impressive
       witnesses, good people, solid citizens, excellent in their job, heartfelt observations.”
¶ 76        Puck, who had become acquainted with respondent through the Special Olympics and
       driver’s education, testified that respondent had a tendency to assure him that he understood

                                                    - 15 -
       something, only for Puck to have to explain it again “30 seconds later.” This stemmed from
       respondent’s deference to authority figures as well as his inclination to “say whatever he
       possibly [could] to please you.” Puck had watched the video recording of Erickson’s
       interrogation and opined that respondent would not have understood his rights.
¶ 77       Lundquist, an expert in speech pathology, met with respondent once a week at Princeton
       High School. When respondent was 15 years old, she administered a test designed to measure
       “how [respondent] understands language when it is presented to him.” Respondent had scored
       well below “[t]he normal range” on that test. On other vocabulary tests administered by
       Lundquist at the same time, respondent’s scores placed him at an age level of 7 years, 5
       months, and 10 years, 9 months. Lundquist also testified that respondent could not have
       knowingly and intelligently waived his rights, opining that while respondent may have
       understood certain words, he would not have understood their application, or how to put those
       rights into effect.
¶ 78       As respondent’s special needs case manager, Marquis interacted with him on a daily basis
       at the high school. She testified that respondent had a short attention span and struggled to
       concentrate. She had observed that respondent would often indicate he understood instructions
       when he actually did not, opining that this stemmed from his desire to please people.
       Specifically, respondent would often “shake his head yes” to indicate understanding when he
       actually did not understand. Marquis testified that respondent may have understood the words
       comprising his Miranda rights but doubted he could have understood their application or what
       the rights meant to him.
¶ 79       Finally, Muskopf, the school psychologist, testified that while respondent’s basic reading
       skills were adequate, his ability to comprehend what he was reading lagged far behind. He
       testified that “it would be hard for [respondent] to understand the implications of waiving, or
       whatever actions he took on Miranda rights, that he would understand the implications of
       doing that.” Muskopf did suggest that respondent might have known what a “free lawyer”
       meant.
¶ 80       In contrast to the four witnesses who testified that respondent would not have understood
       his Miranda rights, how they applied to him, or what their waiver meant to him, Grosskopf,
       State’s expert, declined to give an opinion on the matter. See supra ¶ 18. Grosskopf did testify
       that respondent scored a 70 on the WISC-V, indicative of “extremely low intellectual
       function.” His score on the verbal comprehension index, which measured his “ability to use
       word knowledge, verbalize meaningful concepts, and reason with language-based
       information,” was in the tenth percentile, or the low-average range. Respondent’s weakest area
       of performance was the working memory index, which measured his “attending,
       concentration, and mental control.” Grosskopf’s report emphasized respondent’s inability to
       concentrate.
¶ 81       Grosskopf did testify that, in her observations, respondent would ask questions if he did not
       understand something and that he would not automatically agree with something if he did not
       understand. She opined that the incriminating statements respondent ultimately made to
       Erickson were given voluntarily, knowingly, and intelligently. She also testified that
       respondent scored in the normal range on the Bender Test and Trails Test, indicating no
       impairment in executive functioning.
¶ 82       The trial court emphasized the Bender Test and Trails Test above all others in delivering its
       ruling. However, the actual description of those tests demonstrate they are far less probative

                                                  - 16 -
       concerning respondent’s cognition and possible understanding of the Miranda rights than the
       WISC-V or the tests performed by Lundquist. The Bender Test and Trails Test—literally tests
       that require the taker to connect dots—primarily measure physiological characteristics, such as
       executive functioning, motor skills, and maturation of the nervous system. Though
       Grosskopf’s report noted that the Trails Test “is also sensitive to detecting several cognitive
       impairments,” there was no explanation of what those impairments are, such as how
       dot-connecting is probative of respondent’s ability to understand Miranda warnings and their
       waiver.
¶ 83       In the video recording of Erickson’s interrogation, respondent appears consistently dazed
       and adrift. While he answers most of Erickson’s questions, he does not appear altogether
       present in the interrogation room. An example of respondent’s aloofness throughout the
       interrogation is his response to Erickson’s request that he place his initials next to each
       Miranda right to indicate he understands them. Instead, respondent becomes caught up with
       whether he should print or sign his name, ultimately printing his whole name above the entire
       paragraph of Miranda rights. Moreover, while Erickson reads the Miranda warnings,
       respondent responds each time with the nodding of his head. The court stated: “[H]e is nodding
       emphatically, as he always does when it’s clear that he understands what is going on”;
       however, this is contradicted by the evidence. As Puck testified, respondent’s head nods are
       indicative of his not understanding something. See Daniels, 391 Ill. App. 3d at 792 (“[A]
       defendant’s affirmative responses to questions regarding her understanding of Miranda
       warnings are of little value where defendant lacks the ability to understand those warnings.”).
¶ 84       Further, the court’s references to respondent’s “laser beam” focus is also contrary to the
       manifest weight of the evidence. Not only does the video recording itself belie the court’s
       conclusion but every witness to testify at the hearing, except for Erickson, testified to
       respondent’s short attention span and his inability to concentrate.
¶ 85       Finally, while previous exposure to the criminal justice system has been deemed relevant
       to a determination of whether a defendant understood his rights (see, e.g., Reid, 136 Ill. 2d at
       58), this factor does not militate in the State’s favor in this case. As the trial court aptly pointed
       out, respondent’s two experiences in teen court provide no evidence as to whether or not
       respondent had ever been read his Miranda rights before. Of course, even if respondent had
       been read those rights before, that “in no way means that he understood what was read to him.”
       In re J.M., 2014 IL App (5th) 120196, ¶ 35.
¶ 86       The totality of the circumstances indicate that respondent did not understand his Miranda
       rights, nor did he comprehend what their waiver would entail. No special care was taken to
       ensure that respondent, an intellectually impaired juvenile, understood the nature of the rights
       or the consequences of waiving them. Accordingly, respondent could not have knowingly and
       intelligently waived those rights, and the incriminating statements he made while in custodial
       interrogation are inadmissible. See W.C., 167 Ill. 2d at 327.
¶ 87       We do not find that the admission of respondent’s incriminating statement was harmless.
       See People v. St. Pierre, 122 Ill. 2d 95, 114 (1988) (“Confessions carry ‘extreme probative
       weight,’ and therefore the admission of an unlawfully obtained confession rarely is harmless
       error.); People v. R.C., 108 Ill. 2d 349, 356 (1985) (“[A] confession is the most powerful piece
       of evidence the State can offer, and its effect on a [trier of fact] is incalculable.”). Indeed, the
       State does not argue that any error was harmless beyond a reasonable doubt.


                                                    - 17 -
¶ 88       Accordingly, we vacate the trial court’s adjudication of delinquency, reverse its ruling on
       the motion to suppress respondent’s confession, and remand for further proceedings.

¶ 89                                        CONCLUSION
¶ 90      The judgment of the circuit court of Bureau County is vacated in part, reversed in part, and
       remanded for further proceedings.

¶ 91      Vacated in part and reversed in part.
¶ 92      Cause remanded.




                                                  - 18 -